 

Exhibit 10.6

 

NON QUALIFIED STOCK OPTION AGREEMENT

(non-employee director of the Corporation)

 

NON QUALIFIED STOCK OPTION AGREEMENT made this ____ day of _____________, 2016
between PSYCHEMEDICS CORPORATION, a Delaware corporation (hereinafter called the
Corporation), and ____________________, a non-employee director of the
Corporation (hereinafter called the Optionee).

 

The Corporation desires, by affording the Optionee an opportunity to purchase
shares of its Common Stock, $.005 par value (hereinafter called the Common
Stock), as hereinafter provided, to carry out the purpose of the Corporation's
2006 Incentive Plan, as amended (the Plan).

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed,
and do hereby agree as follows:

 

1.  Grant of Option. The Corporation hereby irrevocably grants to the Optionee
the right and option (hereinafter called the Option) to purchase all or any part
of an aggregate of __________ shares of the Common Stock (such number being
subject to adjustment as provided in paragraph 7 hereof) on the terms and
conditions herein set forth. The Option is not intended by the parties hereto to
be, and shall not be treated as, an incentive stock option (as such term is
defined under Section 422 of the Internal Revenue Code of 1986 (hereinafter
called the Code)).

 

2.  Purchase Price. The purchase price of the shares of the Common Stock covered
by the Option shall be $__________ per share.

 

 

 

 

3.  Term of Option; Exercisability. The term of the Option shall be for a period
of ten (10) years from the date hereof, subject to earlier termination as
provided in paragraph 6 hereof. Except as otherwise provided in paragraph 6
hereof, the Option shall become exercisable with respect to 50% of the total
number of shares subject to the Option on April 30, 2017, and with respect to
the balance of 50% of such total number of shares on April 30, 2018, provided
however, that the Option shall immediately become exercisable in full
immediately prior to a Change in Control (as defined below) transaction. The
purchase price of the shares as to which the Option shall be exercised shall be
paid at the time of exercise as provided in paragraph 8 hereof. For purposes of
this Agreement, a Change in Control shall mean (i ) the consummation of a
reorganization, merger or consolidation or sale or disposition of all or
substantially all of the assets of the Corporation (a “Business Combination”),
unless, in each case following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Common Stock of the Corporation immediately before the consummation of
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of the transaction owns the Corporation or all or
substantially all of the assets of the Corporation either directly or indirectly
through one or more subsidiaries); and (B) no person or group (as defined in
Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934) of the
Corporation or the entity resulting from the Business Combination) beneficially
owns, directly or indirectly, more than 30% of the then outstanding shares of
the common stock of the entity resulting from the Business Combination; (ii)
Individuals who, as of the date of this Agreement, constitute the Board of
Directors of the Corporation (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Corporation,
provided, however, that any individual's becoming a director after the date of
this Agreement whose election, or nomination for election by the stockholders of
the Corporation, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though the individual
were a member of the Incumbent Board, but excluding, for this purpose, any
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or (iii) any person (as defined in
Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934) shall become
at any time or in any manner the beneficial owner of capital stock of the
Corporation representing more than 30% of the voting power of the Corporation.

 

4.  Non-transferability. The Option shall not be transferable otherwise than by
will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order as defined in the Code, or Title I of the Employee
Retirement Income Security Act of 1974, as amended or the regulations
thereunder. Subject to the foregoing, the Option may be exercised, during the
lifetime of the Optionee, only by him. More particularly (but without limiting
the generality of the foregoing), the Option may not be assigned, transferred
(except as provided above), pledged, or hypothecated in any way, shall not be
assignable by operation of law and shall not be subject to execution,
attachment, or similar process. Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the Option contrary to the provisions
hereof, and the levy of any execution, attachment, or similar process upon the
Option shall be null and void and without effect.

 

5.  Registration of Shares. The Corporation may, in its discretion, require as
conditions to the right to exercise this Option that (a) a registration
statement under the Securities Act of 1933, as amended, shall be in effect and
current with respect to the shares issuable upon exercise of this Option, or (b)
the Optionee has given to the Corporation prior to the purchase of any shares
pursuant hereto, assurances satisfactory to it that such shares are being
purchased for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof, including without limitation, a
written agreement of the Optionee that the shares will not be transferred unless
registered under the Securities Act of 1933, as amended, or unless counsel for
the Corporation gives a written opinion that such transfer is permissible under
Federal and State law without registration.

 

 2 

 

 

6.  Termination of Business Relationship. Except as otherwise provided in this
paragraph, the Option shall terminate and be canceled on the first to occur of
the expiration date of this Option as set forth in paragraph 3 hereof or the
date which is three (3) months following the date on which the Optionee ceases
to be an employee, director or independent contractor of the Corporation or one
or more of its Subsidiaries (the “Business Relationship”). The Option shall be
exercisable during such three month period to the extent it was exercisable on
the date of such termination. In the event that the Business Relationship shall
be terminated on account of the Optionee's death or permanent disability (as
such term is defined in Section 22(e)(3) of the Code), the Option may be
exercised by the Optionee or, by his heirs, legatees, or legal representatives,
as the case may be, during its specified term prior to one (1) year after the
date of death or permanent disability, but in any event not later than ten (10)
years from the date hereof, with respect to such number of shares as were
exercisable on the date of death or the date of such permanent disability, in
each case, plus such number of shares as to which the Option would have become
exercisable during such following one (1) year period but for such termination
on account of death or permanent disability. So long as the Business
Relationship shall continue, the Option shall not be affected by any change of
duties or position. Nothing in this Option Agreement shall confer upon the
Optionee any right to continue the Business Relationship or interfere in any way
with the right of the Corporation or any such Subsidiary to terminate the
Business Relationship at any time.

 

7.  Changes in Capital Structure. Adjustments and other matters relating to
stock dividends, stock splits, recapitalizations, reorganizations, Corporate
Events and the like shall be made and determined in accordance with Section 7 of
the Plan, as in effect on the date of this Agreement.

 

8.  Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised by written notice to the
Corporation at its principal business address attention of the Secretary. Such
notice shall state the election to exercise the Option and the number of shares
in respect of which it is being exercised, and shall be signed by the person or
persons so exercising the Option. At that time, this Option Agreement shall be
turned in to the Corporation for action by the Corporation to reduce the number
of shares to which it applies. Such notice shall be accompanied by payment in
cash or by check, or by shares of the Common Stock, or by a combination of these
methods of payment. Payment may also be made by delivery of a notice of “net
exercise” to the Corporation, pursuant to which the Optionee shall receive the
number of shares of Stock underlying the Option so exercised reduced by the
number of shares of Stock equal to the aggregate exercise price of the Option
divided by the Fair Market Value on the date of exercise, or by delivery
(including delivery by facsimile transmission) to the Corporation or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer to sell a sufficient portion of the
shares and deliver the sale proceeds directly to the Corporation to pay for the
exercise price. In the event that payment is made in shares of the Common Stock,
the per share value of the Common Stock shall be the Fair Market Value of such
stock on the date of exercise. The certificate or certificates for the shares as
to which the Option shall have been so exercised shall be registered in the name
of the person or persons so exercising the Option, (or, if the Option shall be
exercised by the Optionee and if the Optionee shall so request in the notice
exercising the Option, the certificate or certificates shall be registered in
the name of the Optionee and another person jointly, with the right of
survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising the Option. In the event the Option
shall be exercised by any person or persons other than the Optionee (to the
extent permitted under this Non-Qualified Stock Option Agreement), such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise the Option.

 

 3 

 

 

9.  General. The Corporation shall at all times during the term of the Option
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of this Non-Qualified Stock Option
Agreement, shall pay all original issue taxes with respect to the issue of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Corporation in connection therewith, and will from time to time use its best
efforts to comply with all laws and regulations which, in the opinion of counsel
for the Corporation, shall be applicable thereto. The Corporation makes no
representation or warranty that this Option or shares issued pursuant hereto
qualify under any Federal or State law for any special tax treatment. This
Option, and the rights granted to the Optionee hereunder shall be subject to
forfeiture to the Corporation in accordance with any policy that may hereafter
be promulgated by the Corporation to comply with the requirements of
Section 10D(b)(2) of the Securities Exchange Act of 1934, as amended. The terms
of this Option Agreement shall be construed to conform with, and shall be
governed by the provisions of the Plan, as amended, and in the event of any
inconsistency between the provisions of this Non-Qualified Stock Option
Agreement and the Plan, the provisions of the Plan shall control. Any term used
herein and not defined in this Agreement but defined in the Plan, shall have the
meaning set forth in the Plan.

 

10.  Subsidiary. As used herein, the term “Subsidiary” shall mean any present or
future corporation which would be a “subsidiary corporation” of the Corporation,
as the term is defined in Section 424 of the Code.

 

11.  Section 409A of the Code. This Agreement is intended to comply with the
provisions of Section 409A of the Code to the extent they are applicable, and
shall be administered in a manner consistent with this intent. Without limiting
the foregoing, any requirements imposed under the Treasury Regulations
promulgated under said Section 409A as finally adopted, in order for the Option
granted hereunder to remain in compliance with said Section 409A, are hereby
incorporated by reference into this Agreement. The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party. The Corporation makes no
representation or warranty and shall have no liability to the Optionee or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.

 

12.  Withholding Taxes. If the Corporation in its discretion determines that it
is obligated to withhold any tax in connection with the exercise of this Option,
or in connection with the transfer of, or the lapse of restrictions on, any
Common Stock or other property acquired pursuant to this Option, the Optionee
hereby agrees that the Corporation may withhold from the Optionee’s remuneration
the appropriate amount of tax. At the discretion of the Corporation, the amount
required to be withheld may be withheld in cash from such remuneration or in
kind from the Common Stock or other property otherwise deliverable to the
Optionee on exercise of this Option. The Optionee further agrees that, if the
Corporation does not withhold an amount from the Optionee’s remuneration
sufficient to satisfy the withholding obligation of the Corporation, the
Optionee will make reimbursement on demand, in cash, for the amount
underwithheld.

 

 4 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Non-Qualified Stock Option
Agreement to be duly executed by its officer thereunto duly authorized, and the
Optionee has hereunto set his hand and seal all on the day and year first above
written.

 

  PSYCHEMEDICS CORPORATION       By:     Name:  Raymond C. Kubacki  
  Title:  President and Chief Executive Officer           [name of Optionee]    
      Address        

 

 5 



